                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ROBERT W. WINKEL,

                               Plaintiff,

              v.                                     CASE NO. 13-3103-SAC

DILIP PATEL, M.D., and
ARTURO OLEACHEA, M.D.,


                               Defendants.


                             ORDER TO SHOW CAUSE

       This matter is a civil rights action filed under 42 U.S.C. §

1983. Plaintiff, a prisoner in state custody, proceeds pro se and

in forma pauperis.

      The action is before the Court on remand. Winkel v. Hammond,

704 Fed. Appx. 735, 2017 WL 3225632 (10th Cir. 2017). Following the

remand, the Court issued service of process, plaintiff filed an

amended complaint, and defendants have filed an answer and a motion

for judgment on the pleadings. Plaintiff has filed a motion to order
response.

      The Court has examined the record and issues this Order to

Show Cause to plaintiff.

                                 Background

      The events in question took place during plaintiff’s placement

at the Larned State Security Hospital for                “an    evaluation   and

treatment” ordered by the District Court of Kingman County, Kansas.

      Following    his     admission,   plaintiff    underwent      an   intake
assessment and evaluation with defendant Patel. On April 28, 2011,

Dr.   Patel    evaluated   plaintiff    as   suffering   from    paranoid-type
schizophrenia     with   cannabis    and    alcohol    dependencies     and   a

personality disorder characterized by antisocial and narcissistic

traits. Dr. Patel prescribed Zaprexa. On the consent form provided,

plaintiff wrote that he would not consent to routine lab tests, an

EKG, an EEG, minor medical procedures or medications.

      On June 7, defendant Oleachea prescribed Zaprexa IM with

instructions to use an injection as a back-up means when plaintiff

refused medication.

      Under Larned State Hospital Policy P 10-181, which outlines

procedures to be used in the event a patient refuses prescribed

medications, the hospital staff first will verbally encourage the

patient to take the medication. If the patient continues to refuse,

staff will notify the patient’s attending medical staff and an

“Administrative     Review    of    Patient    Objection     to   Psychiatric

Medication” is completed.

      When medication is to be given by injection under patient

protest, staff is directed to take steps to ensure patient dignity

is preserved by encouraging the patient to enter his assigned room,
rather than a common area. Where a hold is required for the

injection, staff are directed to avoid using a face-down position.

If security staff is required to accomplish the injection, that

staff also is allowed to seek the patient’s compliance before

attempting a physical intervention. If a physical intervention is

necessary, a registered nurse must assess the patient afterward.

    On June 7, 2011, plaintiff was informed that Dr. Oleachea had

changed his medical orders to include injection as a backup delivery


1 The policy is attached as Ex. H to the sealed exhibits to the Martinez report
filed in this matter.
of   his   prescribed    medications.      When   plaintiff        refused   his

medication that day, a licensed practical nurse (LPN) on duty asked

everyone to return to their rooms and contacted the covering RN and

security personnel. Plaintiff was given multiple chances to take

the medication orally but refused. Notes made prior to the injection

show he was agitated, was clenching his fists, and lunged at the

security officers. He was placed in a manual hold and given an

injection.

     The incident was documented by the covering RN on the same

day, and the treatment team reviewed the use of the hold on June

14, 2011, and noted no trauma was found and that no additional

psychiatric therapy was recommended. In addition, plaintiff was

interviewed by a social worker, the RN shift leader, Dr. Patel, Dr.

Hammond,   and   a   licensed   clinical   psychologist.      No    change   was

recommended.

     On June 8, 2011, Dr. Oleachea and an RN met with plaintiff to

conduct an administrative review of his objection to the medication.

Plaintiff stated he would not take the medication voluntarily.
Security officers were called to assist with the injection. A

security sergeant spoke to plaintiff to encourage him to take the

medication orally but after plaintiff refused, four officers placed

him on his bed while the injection was given. Because plaintiff was

aggressive, he was placed in handcuffs while staff left the area.

When the cuffs were removed, plaintiff charged after the officers.

As a result, he was placed in seclusion for one hour; a staff member

was present throughout that time. Upon his release from seclusion,
plaintiff met with an RN. The treatment team reviewed the manual

hold and found no physical trauma or need for additional therapy.
     Thereafter, plaintiff voluntarily took his medication until

the time of his discharge. He met with a social worker and stated

he did not like taking the medication but would do it. On June 26,

2011, a forensic evaluation was prepared, as contemplated by K.A.R.

22-3303. The examiner found plaintiff competent to stand trial,

with the caveat that should he discontinue prescribed medication,

plaintiff would be likely to decompensate and his psychotic symptoms

would increase. Plaintiff was returned to the custody of Kingman

County on July 11, 2011.

                              Discussion

     Defendants have filed an answer to the amended complaint and

a motion for judgment on the pleadings in which they assert grounds

for dismissal.

     First, in their answer, defendants assert this matter should

be dismissed as time-barred and that they are entitled to qualified

immunity.

     Next, in their motion for judgment on the pleadings, defendants

argue that this matter should be dismissed because plaintiff has
not asserted that he was physically injured by the events in

question.

                           Limitation period

      The statute of limitations applicable to § 1983 actions is

borrowed from the appropriate state statute of limitations and

tolling principles. See Hardin v. Straub, 490 U.S. 536, 539 (1989).

“The forum state’s statute of limitations for personal injury

actions governs civil rights claims under both 42 U.S.C. § 1981 and
§ 1983.... In Kansas, that is the two-year statute of limitations

in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501,
Topeka Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations

omitted).

   In contrast, “the accrual date of a § 1983 cause of action is a

question of federal law.” Wallace v. Kato, 549 U.S. 384, 388 (2007).

Under federal law, the claim accrues “when the plaintiff has a

complete and present cause of action.” Id. (internal quotation marks

and citation omitted). In other words, “[a] § 1983 action accrues

when facts that would support a cause of action are or should be

apparent.” Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006)

(internal quotation marks and citation omitted), cert. denied 549

U.S. 1059 (2006).

     In   this   case,   the   events    of   forcible   administration   of

medication occurred on June 7 and 8, 2011. Plaintiff filed this

action on June 10, 2013, more than two years later.

     The Court notes that this filing was made from a correctional

facility that requires electronic filing for federal court filings.

Plaintiff’s complaint does not show the exact date it was provided

for scanning; rather, it bears the date “June ___, 2013.” (Doc. 1,
p. 5).

     Generally,    in    addressing     whether   a   prisoner   has   timely

presented his complaint, the courts have applied the so-called

mailbox rule. To comply with that rule, a prisoner must establish

the date that he provided his papers to a prison official for

transmission. See Price v. Philpot, 420 F.3d 1158, 1165 (10th Cir.

2005). A prisoner meets this burden by either (1) alleging and

proving that he timely used the prison’s legal mail system, or, if
no legal system is available, then by timely use of the regular

mail system and a notarized statement or declaration under penalty
of perjury of the date on which the documents were delivered to

prison authorities. Id. at 1163-64.

    In the Tenth Circuit, the prisoner has the burden to demonstrate

compliance, and compliance is strictly construed. United States v.

Rodriguez, 422 F.   Appx. 668, 670, 2011 WL 1467952       (10th Cir.

2011)(unpublished)(finding that prisoner’s allegation of use of

institutional mail was not adequate to allege use of legal mail

system).

                         Qualified immunity

     Defendants also assert they are entitled to qualified immunity

in this action. The qualified immunity doctrine “shields government

officials performing discretionary functions     from liability if

their conduct does not violate clearly established rights of which

a reasonable government official would have known.” Graves v.

Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006)(internal quotation marks

omitted).

     The doctrine of qualified immunity “balances two important

interests – the need to hold public officials accountable when they
exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their

duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

    Here, defendants   seek qualified immunity based upon their

compliance with the provisions of the governing policy statement

from the Larned State Security Hospital.

                         Injury requirement

     This matter is governed by the Prison Litigation Reform Act
(PLRA). The PLRA imposed a requirement that “[n]o Federal civil
action may be brought by a prisoner2 confined in a jail, prison, or

other   correctional      facility,    for   mental   or   emotional   injury

suffered while in custody without a prior showing of physical

injury.” 42 U.S.C. § 1997e(e). This provision applies regardless of

the   nature   of   the   underlying    substantive    violation   asserted.

Searles v. VanBebber, 251 F.3d 869, 876 (10th Cir. 2001), cert.

denied, 536 U.S. 904 (2002)(applying § 1997e(e) to prisoner’s First

Amendment claim concerning free exercise of religion). Because the

record shows that plaintiff did not sustain any physical injury, he

may not sue for compensatory damages. See id. at 879-81.

                            Order to Show Cause

      The Court directs plaintiff to show cause on or before May 22,

2020, why defendants’ motion for judgment on the pleadings should

not be granted and this matter dismissed for the reasons set forth.

The failure to file a timely response may result in the dismissal

of this matter without additional notice.

      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted

to and including May 22, 2020, to show cause why defendants’
motion for judgment on the pleadings should not be granted and

why this matter should not be dismissed.

      IT IS FURTHER ORDERED plaintiff’s motion to order response

to defendants’ answer (Doc. 73) is granted to allow him to

respond to the defenses that this matter is time-barred and that

defendants are entitled to qualified immunity.


2 The PLRA defines the term “prisoner” as “ any person
incarcerated or detained in any facility who is accused of,
convicted of, sentenced for, or adjudicated for, violations of
criminal law or the terms and conditions of parole, probation,
pretrial release, or diversionary program. 28 U.S.C. § 1915(h)
IT IS SO ORDERED.

DATED:   This 31st day of March, 2020, at Topeka, Kansas.



                          S/ Sam A. Crow

                          SAM A. CROW
                          U.S. Senior District Judge
